Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 7, 14, 18, 19, and 20 objected to because of the following informalities:  The claims depend on “claim 0” instead of claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMersseman (US 2018/0175491, hereinafter Demersseman) in view of Mleczko (US 2019/0124243, hereinafter Mleczko).
Re claim 1, Demersseman discloses, a sensor device comprising: a housing (500); and a printed circuit board (516) encased by the housing (fig 25), wherein the printed circuit board comprises: an image sensor (524) that captures image data; an image sensor processor (600) that processes the image data (par [0066]); and a serializer (526) that converts one or more data channels associated with the image data into a single data channel (pars [0065] and [0071]). 
Demersseman fails to explicitly disclose limitations which are disclosed by Mleczko as follows: one or more exposed surfaces (holes) that transfer heat generated by the image sensor, the image sensor processor, and the serializer to the housing (par [0013], fig 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine one or more exposed surfaces that transfer heat generated by the image sensor, the image sensor processor, and the serializer to the housing of Mleczko with the device of Demersseman in order to prevent components from overheating and becoming disabled.
Re claim 2, the combination of Demersseman and Mleczko discloses the limitations of claim 1 including wherein the housing comprises a front plate and a back plate (Demersseman figs 20-25, par [0059]), and the printed circuit board is secured to the front plate of the housing (Demersseman par [0059]).
Re claim 3, the combination of Demersseman and Mleczko discloses the limitations of claim 1 except for wherein the one or more exposed surfaces are disposed at each corner of the printed circuit board.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the holes in corners of the PCB in order to maximize usable space on the PCB.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 4, the combination of Demersseman and Mleczko discloses the limitations of claim 3 including wherein each of the one or more exposed surfaces includes a through hole (Mleczko par [0013], fig 2), the through hole being an installation hole (Mleczko par [0013], fig 2).
Re claim 5, the combination of Demersseman and Mleczko discloses the limitations of claim 4 including wherein the printed circuit board is secured to a front plate of the housing through mechanical fasteners at the one or more exposed surfaces (Mleczko pars [0013]-[0014], fig 2).
Re claim 6, the combination of Demersseman and Mleczko discloses the limitations of claim 3 including wherein at least one of the exposed surfaces include a second through hole, the second through hole being an alignment hole (Mleczko pars [0013]-[0014], fig 2).
Re claim 7, the combination of Demersseman and Mleczko discloses the limitations of claim 1 including wherein the printed circuit board further comprises: a plurality of conducting layers that conduct signals associated with the image sensor, the image sensor processor, and the serializer (Mleczko pars [0015]-[0017]); and a plurality of non-conducting layers disposed between the plurality of conducting layers, wherein the plurality of non-conducting layers insulate the plurality of conducting layers (Mleczko pars [0015]-[0017]).
Re claim 8, the combination of Demersseman and Mleczko discloses the limitations of claim 7 including wherein the printed circuit board further comprises: a plurality of heat conducting channels disposed underneath the image sensor, the image sensor processor, and the serializer (Mleczko pars [0012]-[0014], fig 2).
Re claim 9, the combination of Demersseman and Mleczko discloses the limitations of claim 8 including wherein the plurality of heat conducting channels comprise channels extending through a depth of the printed circuit board and penetrate through the plurality of conducting layers and the plurality of non-conducting layers (Mleczko pars [0012]-[0017], fig 2).
Re claim 13, the combination of Demersseman and Mleczko discloses the limitations of claim 8 including wherein the plurality of heat conducting channels comprise copper channels (Mleczko par [0013]).
Re claim 14, the combination of Demersseman and Mleczko discloses the limitations of claim 1 including wherein the printed circuit board further comprises: a thermal compound that transfers the heat generated by the image sensor, the image sensor processor, and the serializer from the printed circuit board to the housing (Mleczko par [0014]).
Re claim 18, the combination of Demersseman and Mleczko discloses the limitations of claim 1 except for wherein the image sensor is disposed on the printed circuit board and: centered with respect to a central vertical axis that bisects a surface of the printed circuit board; and offset from a central horizontal axis that bisects the surface of the printed circuit board and is perpendicular to the central vertical axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the image sensor in the aforementioned arrangement.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 19 and 20 are rejected for the same reasons stated in claim 18.

Allowable Subject Matter
Claims 10-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696